     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 1 of 12 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                           FOR NORTHERN ILLINOIS

TODD HELMS,                                        )   CASE: 18cv8434
      PLAINTIFF,                                   )   JUDGE
      v.                                           )   MAG. JUDGE
VILLAGE OF CLARENDON HILLS, ILLINOIS,              )
     DEFENDANT.                                    )


                    COMPLAINT FOR MONETARY RELIEF

      NOW COMES Plaintiff TODD HELMS, by counsel, Christopher Cooper,

and files this Complaint pursuant to 38 U.S. Code § 4316 (Uniformed

Services Employment and Reemployment Rights Act [USERRA]). Plaintiff

states as follows through counsel:

                              Nature of the Case

      Plaintiff was an enlisted member of the United States Army. He

served as a “reservist” contemporaneous with being employed as a police

officer for the Village of Clarendon Hills, Illinois. In December 2018, following

nearly19 years of service to Clarendon Hills, Plaintiff retired from the

Clarendon Hills Police Department. During the time period in which Plaintiff

served as a policeman, he fought in combat in Afghanistan as a part of the

United States Military.

       Plaintiff Helms’ participation in [United States] military service was a

“substantial and motivating factor” of repeated adverse employment actions

against him, imposed by Defendant, to include that Defendant maintained a

work environment which was extremely hostile and intolerable to employees


                                         1
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 2 of 12 PageID #:2



who also served as United States Military reservists. Pursuant to the

Continuing Violations Doctrine, Plaintiff asserts that for many years, the

Village and some of members of its Police Department (who are opposed to

service in the U.S. Military), ostracized and punished Plaintiff for his

participation in the United States Military. By example, in 2008 when

Defendant Clarendon Hills learned that Helms was on a U.S. Army roster,

scheduled for deployment in support of the war effort in Iraq and

Afghanistan, Plaintiff was told by Defendant Clarendon Hill’s agent: “You are

screwing over your all of your co-workers” because the police department is

“short staffed.” Defendant, by its then chief of police demanded that Plaintiff

write United States Senator Dick Durbin and [to] ask him to cause the

United States Army to rescind deployment orders (as in to remove Helms’

name from the roster). The then chief added a threat, telling Helms that he

(Helms) would be denied a promotion opportunity if he deployed. Under

duress by Defendant Village and its then chief, Plaintiff was able to cause

himself to be removed from the deployment roster.

      Defendant Clarendon Hills removed Plaintiff as a Field Training Officer

(FTO) because he served in the United States Military. As of recent,

December 6, 2018, Plaintiff was informed by Defendant Village that unlike

his fellow officers who did not serve our Country in the United States

Military, that he would not be eligible to collect a retirement benefit of monies

earned via accrued time.


                                         2
      Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 3 of 12 PageID #:3



         Plaintiff’s working conditions were intolerable and hostile because of

Plaintiff’s participation in United States Military. Defendant intended to

dissuade Plaintiff from serving in the U.S. Military while employed as a

Clarendon Hills Police officer. This leaves a United States Military member

(assigned to reserve duties) employed by the Village of Clarendon Hills,

having no choice but to give-up employment with the Village of Clarendon

Hills.

                             JURISDICTION & VENUE

         (1)   Jurisdiction of this court arises under 28 U.S.C. §§1331, and

pursuant to 38 U.S. Code § 4316 (Uniformed Services Employment and

Reemployment Rights Act [USERRA]).

         (2)   Venue is had through 28 U.S.C. § 1391. Defendant is a resident

of Illinois in the geographic boundary for the U.S. District Court for Northern

Illinois; and, a substantial part of the events or omissions giving rise to the

claims herein occurred in this district.

                                     PARTIES

         (1)   Plaintiff TODD HELMS is a legal adult and resident of Cook

County, Illinois. Plaintiff was harmed by the Defendant in DuPage County,

Illinois.

         (2) Defendant VILLAGE OF CLARENDON HILLS, ILLINOIS, is an

incorporated municipality in DuPage County, Illinois with a business




                                           3
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 4 of 12 PageID #:4



address 1 Prospect Avenue, Clarendon Hills, IL 60514. Defendant harmed

Plaintiff in DuPage, County, Illinois.

                                     FACTS

      (1)    Plaintiff was an enlisted member of the United States Army

(“USAR”). There came a point in time when he transitioned from “active

duty” to serving as a “reservist.”

      (2)    Contemporaneous with military “reserve” duty, starting in the

year 2000, Plaintiff was employed as a police officer for the Village of

Clarendon Hills, Illinois.

      (3)    In December 2018, Plaintiff retired from his employment with

the Village of Clarendon Hills.

      (4)    At all times herein, Defendant was aware of the Plaintiff’s

membership in the United States Military.

      (5)    Defendant willfully and wantonly attempted to injure the United

States and its Military beginning in 2003 to December of 2018. Namely, by

each instance\action in or through which the Defendant punished Plaintiff

for participation the U.S. Military, and or where the Defendant attempted to

dissuade Plaintiff Helms from serving in the United States Military.

      (6)    Plaintiff Helms was punished (material adverse employment

actions) by Defendant for: a) serving his Country in the United States

Military; and, b) for attending and participating in weekend military drills

and deployments to include in Afghanistan and Qatar.


                                         4
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 5 of 12 PageID #:5



       (7)    Plaintiff retired from the employ of Clarendon Hills in large part

because of the animus held by the Defendant for and toward United States

Military personnel.

       (8)    Plaintiff’s participation in military service was a “substantial and

motivating factor” of adverse employment actions imposed by Defendant on

Plaintiff.

       (9)    Plaintiff was punished by Defendant for his having attended

and participated in weekend military drills and deployments, infra.

       (10)   Defendant attempted to thwart efforts of the United States Army

to have a ready and attentive fighting force, all based on animus of persons

who participate in the U.S. Military.

       (11)   Such actions were done by Defendant to willfully obstruct the

Plaintiff’s readiness to serve his Country; therefore, the actions of the

Defendant obstructed the recruiting and enlistment service of the United

States, to the injury of the service of the United States.

   Cf. 18 U.S. Code § 2388 (Activities affecting armed forces during war) which
   reads in part: (a) “Whoever, when the United States is at war, willfully makes or
   conveys false reports or false statements with intent to interfere with the
   operation or success of the military or naval forces of the United States or to
   promote the success of its enemies; or Whoever, when the United States is at
   war, willfully causes or attempts to cause insubordination, disloyalty, mutiny, or
   refusal of duty, in the military or naval forces of the United States, or willfully
   obstructs the recruiting or enlistment service of the United States, to the
   injury of the service or the United States, or attempts to do so—




                                           5
        Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 6 of 12 PageID #:6



          (12)   Plaintiff contends that such aforementioned violative action by

Defendant was also to dissuade him from continuing to serve his country in

the United States Armed Forces.

          (13)    USERRA holds that an American patriot\military member

cannot be deprived of, and or docked of those employment benefits for which

he\she would have been entitled but for military service. Because Plaintiff

served in the United States Military and in retaliation against him because

he served our Country, Plaintiff was deprived by Defendant, of seniority

benefits, and was deprived of thousands of dollars of salary, and accrued

time, etc. because he fulfilled his obligation (with willingness) to attend and

participate in military drills and deployments.

(14)     Adverse Actions in violation of USERRA (and that Plaintiff complains

       pursuant to the continuing violations doctrine):

       a. March 2008: Plaintiff is on a military deployment mobilization list (one

          year). Plaintiff is told by Defendant’s agent that the police department

          is short staffed; therefore, by “going on” deployments he is

          “screwing over all of” his “co-workers and the Village.” Thereafter,

          Defendant, by its then chief of police, demanded that Plaintiff write

          United States Senator Dick Durbin and [to] ask him to cause the

          United States Army to “rescind” the deployment order. The then chief

          of police joined the statement with a threat to Plaintiff Helms that he

          (Helms) would be denied a promotion opportunity if he deployed, the


                                            6
Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 7 of 12 PageID #:7



 basis of which would have been, having deployed. Under duress by

 Defendant Village and its then chief, Plaintiff was able to cause himself

 to be removed from the deployment roster.

 a. May 18, 2011: Plaintiff was verbally derided by Defendant

    Clarendon Hills for participation in military weekend… “drills.”

    During the colloquy, attempts were made by Clarendon Hills to

    dissuade Plaintiff from continuing to participate in the United

    States Military;

 b. December 18, 2013: Plaintiff removed as a Field Training Officer

    (FTO) because of his military service (esp., because he had

    participated in a 21-day U.S. Military war exercise);

 c. April 2013: Defendant forces Plaintiff back to work in violation of

    USERRA’s 90-day re-adjustment rule;

 d. Spring of 2013: Plaintiff returns from a military deployment and

    learns that Clarendon Hills has deprived him of seniority credits

    and or benefits because he had been deployed;

 e. Summer\Spring 2016: Plaintiff was deprived of an opportunity to

    participate in a Juvenile Officer Training course. In this regard, in

    this time period, Plaintiff received his annual review from Sergeant

    Wendy Porter. The review held that Plaintiff could make

    improvement by serving the department in another area of

    specialty. Approximately a week later, Plaintiff verbally notified


                                    7
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 8 of 12 PageID #:8



            Sergeant Porter that he was, then and there, volunteering to go to

            Juvenile Officer Training. Plaintiff was denied the opportunity by

            Defendant Clarendon Hills. Sergeant Porter verbally told Plaintiff

            that the Department would not send him to “anymore training” if he

            was “still in the Military.” And, Plaintiff was still in the Military and

            refused to attempt to get out of his enlistment;

      f. December 2018: Plaintiff notified by Defendant that he was not

            going to receive monetary compensation for accrued time. The

            estimated time he had accrued and owed, is approximately 1160

            hours, the value of which is approximately $19,000.


                           Count I, Retaliation
                   Violation of 38 U.S. Code § 4316
    (Uniformed Services Employment and Reemployment Rights Act
                               [USERRA])


      (1)      Plaintiff repeats, re-alleges and incorporates by reference, the

allegations in all preceding paragraphs of this Complaint, especially the

section entitled “FACTS,” with the same force and effect as if herein set forth.

The facts section is to be read as Paragraph 1 of this count.

      (2)      Defendant was acting under color of law.

      (3)      The United States of America is presently at War and or in

“conflicts, especially in the Country of Afghanistan (Cf. 18 U.S. Code §

2388(a)).



                                            8
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 9 of 12 PageID #:9



      (4)    Clarendon Hills attempted to prevent Plaintiff from deploying in

a time of war, namely when our Country was fighting wars in Afghanistan

and Iraq. Defendant engaged in violative conduct described in the Facts

Section, supra., especially paragraphs a-f of the Facts Section, supra.

      (5)    Defendant attempted to thwart efforts of the United States Army

to have a ready and attentive fighting force, all based on Defendant’s animus

of a police officer’s participation in the U.S. Military.

      (6)    Such actions were done by Defendant to willfully obstruct the

Plaintiff’s readiness to serve his Country; therefore, the actions of the

Defendant obstructed the recruiting and enlistment service of the United

States, to the injury of the service of the United States.

   Cf. 18 U.S. Code § 2388 (Activities affecting armed forces during war) which
   reads in part: (a) “Whoever, when the United States is at war, willfully makes or
   conveys false reports or false statements with intent to interfere with the
   operation or success of the military or naval forces of the United States or to
   promote the success of its enemies; or Whoever, when the United States is at
   war, willfully causes or attempts to cause insubordination, disloyalty, mutiny, or
   refusal of duty, in the military or naval forces of the United States, or willfully
   obstructs the recruiting or enlistment service of the United States, to the
   injury of the service or the United States, or attempts to do so—

      (7)    Plaintiff’s military service was a “substantial” and

“motivating factor” which caused the adverse employment actions described

above.

      (8)    Clarendon Hills, the employer of Plaintiff, acted in a way that

“would” and did communicate to a reasonable United States Military

reservist (esp., Plaintiff) that Clarendon Hills intended to, and continues to


                                           9
        Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 10 of 12 PageID #:10



intend, to dissuade men and women from serving in the United States

Military where such person is also an employee of the Clarendon Hills Police

Department.

           (9)       Defendant Clarendon Hills’ conduct (to include omissions) was

and is the proximate cause and substantial factor in causing Plaintiff’s harm.

           (10)      Plaintiff suffered harm to include pain and suffering; stigma;

humiliation;1 and, stress (garden variety).

           WHEREFORE, and that there is sought, judgment against Defendant

for actual, general, special, compensatory damages in the amount of

$750,000.00, and further demands judgment against Defendant for the costs

of this action, including attorney's fees, and such other relief deemed to be

just and equitable.


                     Count II, Other Material Adverse Actions
    Violation of 38 U.S. Code § 4316 (Uniformed Services Employment and
                      Reemployment Rights Act [USERRA])

           (1)     Plaintiff repeats, re-alleges and incorporates by reference, the

allegations in all preceding paragraphs of this Complaint, especially the

section entitled “FACTS,” with the same force and effect as if herein set forth.

The facts section is to be read as Paragraph 1 of this count.

           (2)       Defendant subjected Plaintiff to material adverse employment

actions where and when it altered his terms and conditions of employment

joined with violations of USERRA (Facts Section incorporated herein) when

1
    Any use of the term humiliation in the complaint is inclusive of damage to a person’s dignity.

                                                             10
    Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 11 of 12 PageID #:11



and where Defendant Clarendon Hills engaged in the conduct described in

the Facts Section.

      (3)     Additionally, Defendant subjected Plaintiff to a hostile work

environment which was pervasive in nature. The basis of the hostile work

environment was an animus of and for Plaintiff’s participation in the United

States Military.

      (4)    Plaintiff’s military service was a “substantial” and

“motivating factor” which caused the adverse employment actions.

      (5)    Defendant Clarendon Hills’s conduct (to include omissions) was

and is the proximate cause and substantial factor in causing Plaintiff’s harm.

      (6)    Plaintiff suffered harm to include pain and suffering; stigma;

humiliation;2 and, stress (garden variety).

      WHEREFORE, and that there is sought, judgment against all

Defendant for actual, general, special, compensatory damages in the amount

of $750,000.00, and further demands judgment against Defendant for the

costs of this action, including attorney's fees, and such other relief deemed to

be just and equitable.


*Plaintiff hereby makes a demand for a Jury.

DATED: 12.23.2018
Respectfully Submitted,
s\Christopher Cooper, ESQ., Plaintiff’s Counsel
Law Office of Christopher Cooper, INC.

2Any use of the term humiliation in the complaint is inclusive of damage to a
person’s dignity.

                                          11
     Case: 1:18-cv-08434 Document #: 1 Filed: 12/23/18 Page 12 of 12 PageID #:12



79 West Monroe Street, Suite 1213, Chicago, IL 60603
Tel: 312 473 2968; FAX: 866 334 7458; E-Mail: cooperlaw3234@gmail.com

Pursuant to 28 U.S.C. 1746, I, TODD HELMS, being duly sworn on oath, state that I have read the
foregoing Complaint and that I know the contents thereof to the best of my ability as a non-lawyer, and
the same are true and correct to the best of my knowledge.

Plaintiff’s Signature: s\Todd Helms, 12/23/18 (electronic signature by authorization of Plaintiff)


CERTIFICATE OF SERVICE: The undersigned certifies that he filed the foregoing on ECF on
12/23//2018. s\Christopher Cooper




                                                      12
